Citation Nr: 1226467	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  07-08 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to service connection for bilateral hand tremors.

3.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from March 1951 to October 1951.

This matter comes before the Board of Veterans' Appeals (Board) from June 2006 and November 2007 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in May 2011, at which time the Board remanded it for additional development.  The requested development has been completed, and the claim is properly before the Board for appellate consideration.  Although the July 2011 VA examiner for the SMC claim did not use VA Form 21-2680, Examination for Housebound Status or Permanent Need for Regular Aid and Attendance, as discussed in the May 2011 Board Remand, the examination report contains the necessary information.  A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  Therefore, additional development is not needed on this issue.

The Veteran testified before the undersigned Acting Veterans Law Judge at a videoconference hearing in December 2010.  A transcript is of record.

This appeal contains a hybrid record; part is in a physical claims folder and in part is in the Virtual VA paperless claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  A left eye disability was not shown in active service and there is no competent evidence of a link between the Veteran's current left eye disability and his active service.

2.  Bilateral hand tremors were not shown in active service and there is no competent evidence of a link between the Veteran's current bilateral hand tremors and his active service.

3.  Service connection is in effect for posttraumatic stress disorder (PTSD), rated 50 percent disabling, and discogenic disease, L5-S1, evaluated as 40 percent disabling.

4.  The Veteran does not have a permanent need for regular aid and attendance, nor is he rendered housebound, as a result of his service-connected disabilities.

5.  The Veteran has a permanent need for regular aid and attendance and is rendered housebound because of his non-service-connected cerebrovascular accidents (CVAs).


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left eye disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

2.  The criteria for service connection for bilateral hand tremors have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for entitlement to special monthly compensation on account of a permanent need for regular aid and attendance or housebound status have not been met.  38 U.S.C.A. §§ 1114(l), (s), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist 

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  July 2006 and August 2006 letters satisfied the notice provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2006, June 2007, and May 2008 letters notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's VA and private medical treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  Relevant records from the Social Security Administration have been obtained.  38 C.F.R. § 3.159 (c)(2).

Adequate VA examinations were conducted in July 2011 and August 2011.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners supported their conclusions with analysis that can be weighed against the other evidence of record.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Analysis - Service Connection Issues

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Left Eye Disability

The service treatment records (STRs) show that on an October 1951 medical history report the Veteran reported a history of eye trouble.  The STRs do not show any treatment, diagnoses, or other complaints related to injuries of the left eye.  The STRs indicate that the Veteran wore glasses and had 20/40 vision in the left eye without correction.  The Veteran's service records show that he was in a motor vehicle accident in October 1951.  The post-accident treatment records do not show any complaints or treatment related to the left eye.  

At a December 1952 VA examination with a neuropsychiatrist the Veteran's pupils were noted to be normal in size, and they reacted promptly to light.

At a February 1977 VA examination the Veteran's left eye and vision were normal.  The Veteran testified at a February 1979 Social Security hearing that he had diminished vision in the left eye and a burning sensation.

The Veteran was diagnosed with astigmatism and blepharitis at October 1991 VA treatment.

At January 2006 VA optometry treatment the Veteran was noted to have compound hypermetrophic astigmatism and age related macular degeneration bilaterally.  At February 2006 VA treatment the Veteran said that his eye drops were causing stinging, and he was given a different kind.

At March 2010 VA optometry treatment the vision in the left eye was less than 20/200.  It was noted that the Veteran did not appear to be putting forth his best effort and that in January 2010 the vision in the left eye was 20/70.

The Veteran testified at the December 2010 hearing that he had been told at VA treatment that he has optical nerve damage in the left eye.

At a February 2011 VA neurological examination vision in the left eye was 20/400 with his glasses on.  There was minimal reaction to light, extraocular motion was within normal limits, and there was some mild pallor of the left optic disk.  The frontalis and orbicularis oculi muscles were within normal limits.

The examiner diagnosed the Veteran with bilateral macular degeneration and left optic atrophy.  He noted that the Veteran did not have symptoms of left eye dysfunction until many years after service.  The left optic disk atrophy from the examination was due to a condition that likely occurred years after service and that the Veteran first complained of in the 1970s.  The left eye condition was not due to the trauma that the Veteran sustained during service.

At May 2012 VA treatment the Veteran said that he could not see street signs.  He was noted to be a poor candidate for magnifiers or telescopes, and the Veteran believed that an Avastin injection caused his loss of vision.

The Veteran is competent to report symptoms related to his left eye disability because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a layperson, the Veteran is not competent to render a nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

At January 2006 VA treatment it was noted that the Veteran had age related macular degeneration.  The only other competent and probative opinion of record is from the February 2011 VA examiner.  The examiner opined that the Veteran's left eye condition was not due to the trauma that the Veteran sustained during service.  The opinion is of probative value because the examiner provided a rationale, specifically noting that the Veteran had macular degeneration and that he did not have symptoms of left eye dysfunction until many years after service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.

Given the absence of any competent evidence linking the current left eye disability to service, the preponderance of the evidence is against the service connection claim.  There is no doubt to be resolved, and service connection is not warranted.

B.  Bilateral Hand Tremors 

The STRs do not show any complaints, treatment, diagnoses related to bilateral hand tremors, including the post-motor vehicle accident treatment records from October 1951.  

Bilateral hand grips were strong and there was no weakness or paralysis at the December 1952 VA examination.  At the February 1977 VA examination the Veteran complained of numbness in the hands and arms and arthritis and his hands.  A neurological examination was normal.

At August 1980 VA treatment the Veteran complained of stiff hands with numbness and pain on wrist movement.  On examination there was no inflammation or tenderness of the wrists, elbows or shoulders.  Tinel's sign was positive in both wrists.  The diagnosis was possible cervical cord syndrome or carpal tunnel syndrome.  At April 1983 VA treatment the Veteran complained of stiffness in his neck and numbness in his little and ring fingers.  

At private orthopedic treatment in March 1992 the Veteran complained of left wrist and thumb pain since falling in September 1991.  He was diagnosed with left thumb tenosynovitis.

The Veteran received private orthopedic treatment in February 1997.  He reported left thumb pain after a November 1996 motor vehicle accident.  He was diagnosed with left thumb trigger finger, which was due solely to the November 1996 injury.  In December 1997 the Veteran complained at private treatment of left hand pain with lifting.  The Veteran testified at a March 1998 Decision Review Officer hearing that both of his hands cramped up on him and were painful.  

At a March 2001 examination arranged through VA QTC Services for his back, the examiner noted that the Veteran was able to make a fist and that hand strength was normal.  There was full motor function in the upper extremities.

In April 2001 the Veteran reported at VA treatment that he had had a fine tremor for most of his life, such as when using a screwdriver.  Two years before he was in a motor vehicle accident, and since then the tremor had worsened.  The Veteran had a high frequency bilateral tremor that was not intention in nature and that diminished with distraction.  It exclusively involved the hands, but with strength testing the upper extremities were involved.  The Veteran complained of a tremor in both hands at April 2001 VA neurology treatment.  A VA neurologist wrote in April 2001 that the tremor in the Veteran's hands was severe and that it prevented fine motor tasks such as writing, drinking out of a cup without spilling over, and buttoning shirts.  The assessment was a postural and action tremor in both hands with sudden onset.  

At July 2001 treatment with a VA epilepsy center the Veteran said he had tremors of 20 years that he attributed to a motor vehicle accident many years before.  There was mild atrophy of the hand muscles, and the treating provider felt that the symptoms suggested a spinocerebellar degeneration.  The Veteran reported at July 2001 VA neurology treatment that his essential tremor had not improved with propanolol.  He related it to a head injury from his military service.  It was observed that there was a fine resting tremor in his hands.

At March 2002 VA treatment the Veteran complained of left hand pain, and he was noted to have a progressively worsening essential tremor, which interfered with activities of daily living and fine motor control.  There was burning, shooting pain from the ulnar aspect of the wrist and palm down to the 3th and 5th digits while using crutches, and sometime during sleep.  At March 2002 neurology treatment the Veteran reported being told that he had a tremor secondary to a brain concussion from a 1951 motor vehicle accident, which was during military service.  The Veteran said at March 2002 VA occupational therapy that it felt like a bone in his right hand was out of place and that he had constant pain in the small left finger.  

The Veteran reported at April 2002 treatment that his tremor was worse when he tried to stop taking propanol.  It was noted at June 2002 VA treatment that the Veteran had recently fallen on an outstretched hand and had been diagnosed with a strained ulnar collateral ligament of the left 5th MCP joint.  At November 2002 VA treatment the Veteran said that he recalled a left hand tremor within three months of the 1951 motor vehicle accident and a right hand tremor as early as 1952.  The left tremor has always been worse, and he required assistance with activities of daily living due to the tremor.

At February 2003 VA neurology treatment the Veteran reported continued numbness and tingling as well as a weak left hand grip.

The Veteran had an examination in January 2004 arranged through VA QTC Services.  He reported developing tremors in both hands in 1952 due to a spinal cord injury from the in-service motor vehicle accident, and he noted tremors while doing light work with his hands.  The Veteran said that the tremors had resulted in loss of motor skills.  The impression of the examiner was hand tremors, etiology unknown.

At February 2006 VA audiology treatment it was noted that the Veteran's tremors made is difficult for him to manipulate hearing aids.  The right hand was less problematic.

At May 2010 VA orthopedic treatment the Veteran was noted to have a problem with cold agglutinins resulting in numbness of the hands and feet and cold intolerance.  Left thumb extension and flexion were limited by pain.  Otherwise there was strong resistance upon command in the upper extremities, although the left was a little weaker.

The Veteran testified at the December 2010 hearing that doctors had said that his tremors are caused by his head and back injuries.  He dropped things with his left hand and could not pick up a glass of water with that hand.  The hand tremors started just after his military service.

At the February 2011 neurological examination, the left wrist grip could not be examined because the Veteran was wearing a cast.  Muscles were normal on the right.  Finger abduction was intact on the right and was 3/5 strength on the left.  There was a prominent sustention tremor of moderate degree in the left arm on finger-to-nose testing.  Rapid alternating movements of the right upper extremity were within normal limits and could not be performed on the left due to the splint.  Sensory testing revealed a mild reduction of vibratory sense in the fingers of the upper extremities, and position sense and pin prick sensation were within normal limits in the upper extremities.

The Veteran was diagnosed with essential tremor, not service-connected.  The examiner opined it was not related to the 1951 in-service motor vehicle accident because the medical records do not show that it appeared then or that the Veteran complained about it until many years after service.  A neurological examination from the 1970s showed no evidence of a tremor.  The examiner felt that the tremor was related to aging.

The Veteran is competent to report symptoms related to his bilateral hand tremors, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, as a layperson, the Veteran is not competent to render a nexus opinion.  Espiritu, 2 Vet. App. at 492; Jandreau, 492 F.3d at 1372.  

The Veteran's reports of having hand tremors since shortly after the 1951 accident are not credible.  At the December 1952 VA examination bilateral hand grips were strong and there was no weakness or paralysis, and at a 1977 VA examination a neurological examination was normal after the Veteran complained of numbness and arthritis in the hands.  Tremors were not noted at either examination.  At April 2001 VA treatment the Veteran reported having had a find tremor for most of his life that had worsened after a motor vehicle accident two years before.  In July 2001 the Veteran said that he had had tremors for 20 years.  At March 2002 neurology treatment the Veteran said that he had been told that he had a tremor secondary to a brain concussion from a 1951 in-service motor vehicle accident, while in November 2002 the Veteran said that he recalled  left hand tremor within three months of the 1951 motor vehicle accident and a right hand tremor as early as 1952.  At the January 2004 QTC examination the Veteran said that the tremors developed in 1952.  While the Veteran is competent to report a diagnosis from medical treatment, the varying dates he has indicated his tremors began and the lack of notation of tremors at the 1952 and 1977 examinations show that he is not a credible historian regarding his bilateral hand tremors.

The only competent and probative opinion of record is from the February 2011 VA examiner.  The examiner opined that the Veteran's essential tremor was not related to the 1951 in-service motor vehicle accident.  The opinion is of probative value because the examiner provided a rationale, specifically that the record does not show that the tremor appeared then or that the Veteran complained about it until many years after service.  The examiner felt that the tremors were related to service  See Nieves-Rodriguez v. Peake, 22 Vet. App. at 304.

Given the absence of any competent evidence linking the current bilateral hand tremors to service, the preponderance of the evidence is against the service connection claim.  There is no doubt to be resolved, and service connection is not warranted.

Analysis - SMC Based on the Need for Aid and Attendance or Housebound Status

The Veteran maintains that SMC is warranted based on the need for regular aid and attendance or by reason of being housebound. 

The Veteran's service-connected disabilities and the associated rating assigned thereto are as follows: posttraumatic stress disorder (PTSD), rated 50 percent disabling, and discogenic disease, L5-S1, evaluated as 40 percent disabling.  In addition, he is in receipt of individual unemployability as a result of his service-connected disabilities.

The veteran seeks entitlement to SMC based on the need for regular aid and attendance of another person, or on account of being housebound.  SMC is payable if as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(b) (2011). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  The following factors will be accorded consideration in determining whether the veteran is in need of regular aid and attendance of another person: 

(1) the inability of the veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; 

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) inability of the veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; 

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 

SMC at the housebound rate is payable to a veteran who has a single service-connected disability rated as 100 percent disabling and either (a) has an additional service-connected disability, or disabilities, independently rated as 60 percent disabling, which (i) is/are separate and distinct from the service-connected disability rated as 100 percent disabling and (ii) involve(s) different anatomical or bodily symptoms; or (b) is permanently housebound by reason of a service-connected disability or disabilities.  The latter requirement is met when the veteran is substantially confined to his dwelling and the immediate premises as a direct result of service-connected disabilities, and it is reasonably certain that the disabilities will continue throughout his lifetime.  38 U.S.C.A. § 1114(s) (West 2002 & Supp. 2011); 38 C.F.R. § 3.350(i) (2011). 

The initial threshold requirement for establishing entitlement to SMC at the housebound rate, i.e., a single service-connected disability rated or ratable at 100 percent, is not met.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  Consequently, to establish entitlement to SMC at the housebound rate the Veteran must show that because of his service-connected disabilities he is substantially confined to his dwelling and the immediate premises.  See 38 U.S.C.A. § 1114(i); 38 C.F.R. § 3.350(b).

At March 2010 mental health treatment the Veteran was noted to talk almost continuously with somatic complaints as well as complaints about previous doctors, his home help, and about his job from over 20 years before.  He said that he can be hard to get along with at times and that he can be a "nervous wreck."  The Veteran had fleeting thoughts of suicide but no attempts or plans.  When asked about PTSD symptoms, the Veteran said that he had nightmares, which were mostly related to his deceased partner, and anxiety.  He did not have hypervigilance, flashbacks or avoidance behavior.  The Veteran was able to bathe himself with the aid of a grab bar and shower seat.  On a mental status examination the Veteran was noted to be fully oriented and to display uncooperative behavior, which seemed to be for attention.  Grooming was fair and he asked to be pushed in his wheelchair despite being able to move himself.  Thought process was very tangential, and he seemed to say shocking and rude things in order to maintain a social connection.  He was diagnosed with dysthymia, rule out somatization disorder, and rule out PTSD.  The Veteran was assigned a GAF score of 45 and it was noted that he would likely benefit from an antidepressant.

The Veteran testified at the December 2010 hearing that he could not get out of his place without help.  Furthermore, he could not cook for himself and he fell that morning while bathing.  The Veteran said that he was in a wheelchair because of his back injury and that his legs were numb as a result of his back.

In July 2011 the Veteran had a VA examination for aid and attendance at which he reported doing little during the day due to difficulty walking, dizziness, and poor eyesight.  He did not leave his home after his attendant leaves because of fear.  The Veteran used a wheelchair and crutches to ambulate at home.  Chronic dizziness with a lack of stability with ambulation post-CVA affected the ability of the Veteran to protect himself from the daily environment.  He was unable to dress and undress himself and could only walk with the assistance of another person within his home.  The Veteran could leave his home with assistance to go grocery shopping and to medical appointments.  The functional impairments were permanent and the best corrected vision in both eyes was 5/200 or worse.  The Veteran could not bend the thoracolumbar spine without falling over and there was mild to moderate impairment of the left upper extremity.  The examiner felt that that the Veteran could dress and undress himself, despite the Veteran's reports to the contrary.  Self-grooming was also normal and the Veteran had some difficulty feeding himself, bathing, and using the toilet.  Lower extremity function was limited by muscle weakness, atrophy, and lack of coordination.  The Veteran said that dizziness affected his balance on a daily basis and that he had weakness and instability of both lower extremities.

The examiner opined that the Veteran could perform most activities of daily living but needed assistance in others, such as dressing and bathing.  He did need help protecting himself from the hazards of the world at large.  His bad balance was a result of his CVAs and was not due to the motor vehicle accident in service.  It was difficult to tell to what extent his problems with his lower extremities were due to CVAs and to what extent they were due to his low back.  The residuals from the CVAs were most likely permanent and could progress with additional CVAs in the future.  The service-connected spine disability was unlikely to be resolved because the Veteran was unwilling to undergo surgery.

At a July 2011 VA examination for the spine there was noted to be a history of leg or foot weakness, falls, unsteadiness, fatigue, decreased motion, stiffness, weakness, and spasm.  The Veteran was unable to walk more than a few yards and used crutches and a wheelchair.  On examination gait was unsteady and antalgic.  There was abnormal spinal curvature, and muscle tone was abnormal due to weakness and pain.

The Veteran underwent a VA examination for PTSD in July 2011.  It was noted that he has had 12 CVAs and that he is bothered to a significant degree by the effect of his strokes.  He could not recall many details of his personal history and was easily agitated in conversation.  The Veteran lived alone and had little contact with others.  He frequently talked with his step-children and had few other substantive relationships.  The Veteran reported frequent nightmares about the 1951 motor vehicle accident and a post-service sexual assault by a male that were so vivid that he fought in his sleep and woke up in a panic.  There were no issues with substance use, and the Veteran was clean, neatly groomed, and appropriately dressed.  Speech was rapid and pressured and his attitude towards the examiner was hostile, contemptuous, irritable and aggressive.  

On examination affect was constricted and mood was anxious, hopeless, happy, and good.  The Veteran was oriented to person, time and place and he could perform serial 7's.  Thought content was unremarkable and there were no delusions.  He understood the outcome of behavior and that he had a problem.  Inappropriate behavior consisted of incessant speech-talking with little appreciation for dialogue.  He preferred to dominate conversations with little interest in listening to feedback.  The Veteran did not have panic attacks, homicidal thoughts, or suicidal thoughts.  Impulse control was poor, and his irritable nature caused him pronounced difficulty with social interaction.  He could not care for himself due to his strokes and back problems.  Remote memory was moderately impaired and recent and immediate memory were both normal.  

The examiner felt that the PTSD symptoms appeared to have been chronic without significant remission since the 1951 injury.  The diagnosis of the examiner was PTSD with moderate severity.  A GAF score of 49 was assigned.  There was not total occupational and social impairment due to PTSD signs and symptoms.  The Veteran was unable to interact well on a cordial basis with new acquaintances due to his PTSD symptoms. 

The Veteran said at the August 2011 VA neurological examination that he had severe pain that ran from his head, down his neck and back, and into the lower part of the legs.  He had had at least one stroke in the past.

At November 2011 treatment the Veteran complained of dizziness and said that he wanted to lie down.  He said that it was usual dizziness and vertigo, which was chronic and had not improved.  Frequent falls were a problem, but the Veteran declined further physical therapy because he felt it was useless.  He had stopped his home nurse visits because he was unhappy with the nurse.

An attending physician wrote in November 2011 that the Veteran had frequent falls, gait/balance disorder, vision/hearing loss, strokes and chronic obstructive pulmonary disease.  The unsteady gait/balance/poor ambulation was due to hemiparesis, impaired sensory process, pain or weakness, and musculoskeletal problems.  The Veteran only wanted a registered nurse to assist him with medications, and was not interested in others being in his home due to past problems with theft.  Subsequent VA treatment notes show several episodes of syncope.

At a December 2011 VA rehabilitation consultation, the Veteran said that he did not need rehabilitation and that he walked, used crutches, and a wheelchair occasionally.   

In February 2012 the Veteran received VA psychiatric treatment after he thought that a dream in which he was going to suffocate was real.  The Veteran said at treatment that he would not hurt himself or others.

The Veteran had VA treatment in April 2012 after he fainted while getting his mail.  In the hospital he was able to get up from the toilet, ambulate five feet, and get on the bed without assistance.  An April 2012 CT scan of the head showed no evidence of acute intracranial pathology of posttraumatic injury, and it was stable with mild chronic microvascular change.  At May 2012 VA treatment the Veteran's falls were attributed to orthostasis, based on an April 2012 work up.  

The records discussed above show that the Veteran has a number of disabling conditions.  The July 2011 examiner felt that aid and attendance is necessary due to balance issues and loss of vision.  The examiner felt that the service-connected low back disability contributed to the need for aid and attendance.  Some of the problems with the lower extremities were due to the low back disability and some were due to the residuals from multiple CVAs and the recent left foot surgery, which was a temporary condition.  The examiner also wrote that the Veteran had bad balance due to the CVAs.  Since the examiner felt that aid and attendance was necessary due to balance issues and loss of vision, SMC based on aid and attendance must be denied because the problems with balance and loss of vision are not related to service connected disabilities.  The examiner also felt that while the Veteran needed help in protecting himself from the hazards of the world, this was due to bad balance from the CVAs and not the in-service motor vehicle accident.  While it was exacerbated by the service-connected back disability, the examiner's statement indicates but for the CVAs, the Veteran would not need help protecting himself from the hazards of the world.

In light of the foregoing, the preponderance of the evidence is against a finding that, as the result of service-connected disabilities, the Veteran has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.

The preponderance of the evidence is against the claim for SMC; there is no doubt to be resolved; and SMC based on the need for aid and attendance or by reason of being housebound is not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3. 




ORDER

Service connection for a left eye disability is denied.

Service connection for bilateral hand tremors is denied.

Entitlement to SMC based on the need for regular aid and attendance or by reason of being housebound is denied.



____________________________________________
D. P. HAVELKA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


